[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION REGARDING MOTION IN LIMINE CODED #114
The issue in this matter is whether an pre-nuptial agreement entered into between the parties on August 26, 1982, which was three days before the parties married, is enforceable.
The court finds that this contract is not enforceable for the following reasons:
1. It was not validly entered into.
2. The circumstances of both the plaintiff and the defendant at the present time are so beyond the contemplation of the parties at the time the contract was entered into as to cause its enforcement to work injustice.
 ORDER
Motion in Limine is denied.
Axelrod, J. CT Page 11739